Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 1 of 13 Page ID #:887




  1                                                                                      O
  2
  3
  4
  5
  6
  7
  8                      United States District Court
  9                      Central District of California
 10
 11   GUSTAVO RODRIGUEZ CASTILLO,                 Case No. 5:18-cv-01317-ODW (KESx)
 12               Plaintiffs-Petitioners,
                                                  ORDER GRANTING PLAINTIFFS’
 13         v.                                    MOTION FOR ATTORNEYS’ FEES
                                                  [49]
 14   KIRSTJEN NIELSEN, Secretary,
      Department of Homeland Security, et al,
 15
                  Defendants-Respondents.
 16
 17                                   I.    INTRODUCTION
 18         Before the Court is a Motion for Attorneys’ Fees (“Motion”) filed by Plaintiffs
 19   Gustavo Rodriguez Castillo (“Castillo”), Gabriela M. Lopez (“Lopez”), and
 20   Immigrant Defenders Law Center (“IDLC”) (collectively “Plaintiffs”) seeking
 21   $190,718.89 in fees and costs from Defendants pursuant to the Equal Access to Justice
 22   Act (“EAJA”), 28 U.S.C. § 2412. (See Mot., ECF No. 49.) For the reasons discussed
 23   below, the Court GRANTS Plaintiffs’ Motion.
 24                                   II.   BACKGROUND
 25         The Court recited this case’s facts in its Temporary Restraining Order and
 26   Order to Show Cause (“TRO”) and incorporates that discussion here. (See TRO, ECF
 27   No. 10.) Plaintiffs brought this action on June 19, 2018, to challenge practices
 28   concerning civil immigration detainees held at FCI Victorville Medium Security
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 2 of 13 Page ID #:888




  1   Prison (“FCI Victorville”), a federal correctional facility used to house convicted
  2   criminals. (See generally Compl., ECF No. 1.) On or about June 4, 2018, the Bureau
  3   of Prisons (“BOP”) received hundreds of immigration detainees for temporary
  4   housing in FCI Victorville. (Compl. ¶ 17; see also Decl. of Jess Pino (“Pino Decl.”) ¶
  5   3, ECF No. 7-1.)      The federal government began transferring detainees to FCI
  6   Victorville on or about June 8, 2018. (Compl. ¶ 19.)
  7          Detainees were incarcerated pending a screening known as a “credible fear”
  8   interview and, if found to have a “credible fear,” pending immigration court
  9   proceedings. (Compl. ¶ 20.) Due to the volume of detainees, medical screenings, and
 10   other administrative tasks, Defendants did not finalize attorney visitation procedures
 11   until June 19, 2019. (Pino Decl. ¶ 5.) Consequently, detainees at FCI Victorville
 12   could not consult an attorney before June 19, 2019. (Compl. ¶ 22.)
 13          Here, Castillo was held as a detainee, Lopez served as Castillo’s attorney, and
 14   IDLC is a nonprofit organization that provided legal services to detained immigrants.
 15   (Compl. ¶¶ 5–7.) On June 19, 2018, Plaintiffs filed their Complaint and sought a
 16   TRO.      Plaintiffs’ Complaint alleged that Defendants’ denial of attorney access
 17   violated their due process rights and First Amendment rights, and Defendants’
 18   policies regarding access to attorneys violated the Administrative Policy Act and the
 19   Immigration and Nationality Act. (Compl. ¶¶ 52–69.) Plaintiffs’ TRO sought to: (1)
 20   permit Lopez to meet with Castillo; (2) permit other detainees at FCI Victorville to
 21   communicate with attorneys; (3) permit the IDLC to conduct “know your rights”
 22   training for the detainees at FCI Victorville; and (4) stop immigration proceedings at
 23   FCI Victorville, or deportation of any such detainees, until they could consult an
 24   attorney and attend an IDLC training. (See Pls.’ Ex. Parte Appl. (“Ex Parte”), ECF
 25   No. 4.)
 26          Defendants opposed on June 20, 2018. (Opp’n to Ex Parte, ECF No. 7.)
 27   Defendants affirmed that they were “acutely aware of the need to allow” attorney
 28   visitation and that it had “now implemented procedures” for attorneys to visit with

                                                2
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 3 of 13 Page ID #:889




  1   detainees.   (Pino Decl. ¶ 7.)     Defendants also provided details concerning the
  2   implemented procedures for attorney visitation.      (Pino Decl., Ex. A (“Mem. for
  3   FCI”).) Namely, Defendants’ new policies permitted attorney visitations to occur in a
  4   single visitation room, Tuesday through Friday from 8:30 a.m. to 3:00 p.m., and only
  5   if the visiting attorney and individuals accompanying the attorney successfully
  6   completed the necessary paperwork. (Mem. for FCI.) In their reply, Plaintiffs argued
  7   these policies did not ensure sufficient visitation, provide adequate “know your rights”
  8   training, or guarantee that Defendants would not proceed with detainees’ cases until
  9   they had access to counsel. (Reply to Opp’n to Ex Parte, ECF No. 8.)
 10         On June 21, 2018, the Court issued the TRO and an order to show cause why a
 11   preliminary injunction should not issue. (TRO 7.) The TRO decided that in-person
 12   communications may proceed according to the protocols Defendants provided and
 13   required Defendants to:
 14         (1) Permit Lopez to conduct an attorney-client conversation with Castillo;
 15         (2) Permit other FCI Victorville detainees to communicate with attorneys;
 16         (3) Permit IDLC to conduct “know your rights” trainings at FCI Victorville; and
 17         (4) Refrain from immigration proceedings or deportations until detainees could
 18            consult an attorney or attend “know your rights” training.
 19   (TRO 6–7.)
 20         In their Response and Request to Dissolve the TRO, Defendants argued “there
 21   is a perfectly valid and reasonable explanation for” initially denying attorney access
 22   and then allowing restricted visitation: “[n]amely, the facility only just began housing
 23   immigrants immediately prior to the outset of the litigation.” (Defs.’ Resp. and Req.
 24   Dissolve TRO (“Resp.”) 18, ECF No. 20.) Yet, Defendants did not address Plaintiffs’
 25   allegations concerning their due process or First Amendment claims. (Resp. 18.)
 26         Thereafter, the Court held a hearing on the order to show cause on July 30,
 27   2018. (Min. of TRO Hr’g, ECF No. 22.) After being updated on Defendants’ lack of
 28   progress, the Court told the parties “we’re going to make meaningful progress or I am

                                                 3
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 4 of 13 Page ID #:890




  1   going to draft a preliminary injunction.” (See Decl. of Michael Kaufman (“Kaufman
  2   Decl.”), Ex. F (“Hr’g Tr.”) 39, 48, ECF No. 54-1.) Defendants assured the Court that
  3   they would make progress in satisfying the conditions of the TRO and not “simply
  4   move people to Adelanto [to] fast track removal proceeding[s],” and thus would not
  5   require a court issued preliminary injunction. (See Hr’g Tr. 40.)
  6         The parties then stipulated to extend the TRO for two weeks to pursue
  7   settlement, and later stipulated to extend the TRO two more times. (ECF Nos. 23, 28,
  8   34.) The parties then came to an impasse and stipulated on August 27, 2018 to extend
  9   the TRO pending the Court’s consideration of whether a preliminary injunction should
 10   issue. (ECF No. 37.) The Court approved the parties’ stipulation and ordered them
 11   to file a joint status report concerning whether a preliminary injunction should issue.
 12   (ECF No. 38.) The parties filed their joint status report on August 29, 2018. (Status
 13   Report, ECF No. 39.) In the report, Defendants: (1) noted that FCI Victorville had
 14   decreased its detainee population to 202 and taken no new detainees since July 24,
 15   2018; (2) described new visitation policies and implementation of Court-ordered
 16   “know your rights” training; and (3) concluded that if “the Court is inclined to grant
 17   Plaintiff a preliminary injunction based on this status report, Defendants request
 18   instead that the Court set this matter for hearing in 30 days…” (See generally Status
 19   Report.)   After reviewing the parties’ submissions, the Court set a preliminary
 20   injunction hearing for October 19, 2018. (ECF No. 40.)
 21         On September 28, 2018, Defendants filed their Opposition to Plaintiffs’ Motion
 22   for Preliminary Injunction, affirming that they had transferred all immigration
 23   detainees out of FCI Victorville effective September 14, 2018 and would no longer
 24   hold immigration detainees at the facility. (See Defs.’ Opp’n to Mot. for Prelim. Inj.
 25   4, ECF No. 41.)     Afterwards, on October 10, 2018, Plaintiffs filed a Notice of
 26   Withdrawal of their Motion for a Preliminary Injunction. (ECF No. 42.) The Court
 27   granted that request and vacated the hearing. (ECF No. 43.)
 28


                                                 4
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 5 of 13 Page ID #:891




  1         On October 30, 2019, the parties filed a Joint Stipulation to Voluntarily Dismiss
  2   the Case Without Prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
  3   (ECF No. 48.) The Court dismissed all claims without prejudice and closed the case.
  4   (ECF No. 58.)      Plaintiffs now seek fees incurred from June 18, 2018 through
  5   December 9, 2019. (See Pls.’ Reply, ECF No. 62.)
  6                                III.   LEGAL STANDARD
  7   A.    Attorneys’ Fees Under the EAJA.
  8         Pursuant to the EAJA, federal courts are authorized to award attorneys’ fees,
  9   court costs, and other expenses. See 28 U.S.C. § 2412(a)(1); 28 U.S.C. § 2412(d);
 10   Hardisty v. Astrue, 592 F.3d 1072, 1076 (9th Cir. 2010). For the district court to
 11   award attorney’s fees and costs pursuant to the EAJA, it must be shown that (1) the
 12   plaintiff is the prevailing party, (2) the government has not met its burden of showing
 13   that its positions were substantially justified or that special circumstances make an
 14   award unjust, and (3) the requested attorney’s fees and costs are reasonable. Murgolo
 15   v. Astrue, 257 F. App’x 53, 54 (9th Cir. 2007).
 16         A litigant must meet two criteria to qualify as a “prevailing party” under the
 17   EAJA. Buckhannon Bd. and Care Home, Inc. v. W. Va. Dep’t of Health and Human
 18   Res., 532 U.S. 598, 604 (2001). First, the litigant must achieve a “material alteration
 19   of the legal relationship of the parties.” Carbonell v. I.N.S., 429 F.3d 894, 898 (9th
 20   Cir. 2005). Second, that alteration must be “judicially sanctioned.” Id. (citations
 21   omitted).   The Ninth Circuit has “previously held that when a plaintiff wins a
 22   preliminary injunction and the case is rendered moot before final judgment, either by
 23   the passage of time or other circumstances beyond the parties’ control, the plaintiff is
 24   a prevailing party eligible for a fee award.” Higher Taste, Inc. v. City of Tacoma, 717
 25   F.3d 712, 717 (9th Cir. 2013) (citations omitted).
 26         The burden of proving the substantial justification exception to the mandatory
 27   award of fees under the EAJA lies with the government. Love v. Reilly, 924 F.2d
 28   1492, 1495 (9th Cir. 1991). “Substantial justification” is defined as:

                                                  5
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 6 of 13 Page ID #:892




  1         justified in substance or in the main – that is, justified to a degree that
            could satisfy a reasonable person. [This standard] is no different from the
  2         “reasonable basis in both law and fact” formulation adopted by the Ninth
  3         Circuit and the vast majority of other Courts of Appeals that have
            addressed this issue.
  4
  5   Pierce v. Underwood, 487 U.S. 552, 565 (1988).
  6         In determining the reasonableness of the government’s position under the
  7   “totality of the circumstances” test, the court reviews the underlying governmental
  8   action being defended and the positions taken by the government in the litigation
  9   itself. Gutierrez v. Barnhart, 274 F.3d 1255, 1259 (9th Cir. 2001).
 10         “The amount of attorneys’ fees awarded under EAJA must be reasonable.”
 11   Nadarajah v. Holder, 569 F.3d 906, 910 (9th Cir. 2009). Attorney’s fees for hours
 12   that are not “reasonably expended” or that are “excessive, redundant, or otherwise
 13   unnecessary” are not compensable. Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).
 14   “[C]ourts should generally defer to the ‘winning lawyer’s professional judgment as to
 15   how much time he was required to spend on the case.’” Costa v. Comm’r of Soc. Sec.
 16   Admin., 690 F.3d 1132, 1136 (9th Cir. 2012) (citations omitted).
 17                                    IV.   DISCUSSION
 18         Plaintiffs assert that they are entitled to $190,718.89 in fees and costs under the
 19   EAJA. (See Mot.; Reply.) Defendants respond that the Court should deny Plaintiffs’
 20   Motion as: (1) Plaintiffs were not prevailing parties; (2) Defendants position was
 21   substantially justified; and (3) Plaintiffs’ fees are unreasonable and should be reduced.
 22   (See Opp’n to Mot. (“Opp’n”), ECF No. 57.)
 23   A.    Prevailing Party
 24         Plaintiffs argue that they are prevailing parties because the TRO and its
 25   extensions, created a “material alteration in the legal relationships between the
 26   parties,” which was “judicially sanctioned.” (Mot. 8–9.) Defendants oppose by
 27   asserting that the remedial actions it took, after the Complaint was filed, made it “not
 28   necessary for Plaintiffs to continue to seek a TRO.” (Opp’n 3.) Defendants further

                                                 6
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 7 of 13 Page ID #:893




  1   argue that fees are improper due to the abbreviated schedule for opposing the TRO
  2   and as the Court never expressly ruled that Plaintiffs were likely to succeed on the
  3   merits. (Opp’n 3.) Finally, Defendants argue that without court intervention, the
  4   procedures implemented at FCI Victorville and the transfer of detainees from FCI
  5   Victorville would have occurred. (Opp’n 3.)
  6         The Court rejects Defendants’ arguments.         Foremost, the actions cited by
  7   Defendants—know your rights training and communication between Lopez and
  8   Castillo—occurred only after the TRO issued. (Opp’n 2–5.) In fact, they were
  9   mandated by the TRO. (See TRO 6–7.) Defendants assertion that they immediately
 10   complied with the TRO does not disprove that Plaintiffs are prevailing parties.
 11   Rather, it is evidence that Plaintiffs prevailed. Shapiro v. Paradise Valley Unified
 12   Sch. Dist. No. 69, 374 F.3d 857, 865 (9th Cir. 2004) (“[E]ssentially, in order to be
 13   considered a ‘prevailing party’ after Buckhannon, a plaintiff must not only achieve
 14   some material alteration of the legal relationship of the parties, but that change must
 15   also be judicially sanctioned.”) (internal quotations and citations omitted). Here,
 16   despite Defendants moving to dissolve it, the Court’s three orders extending the TRO,
 17   further demonstrates that Defendants’ remedial actions were “judicially sanctioned.”
 18   Accordingly, Plaintiffs are prevailing parties with regards to the TRO and any ensuing
 19   litigation to enforce it. See Carbonell, 429 F.3d at 901 (“[W]hen a court incorporates
 20   the terms of a voluntary agreement into an order, that order is stamped with sufficient
 21   ‘judicial imprimatur’ for the litigant to qualify as a prevailing party for the purpose of
 22   awarding attorney's fees.”).
 23         Defendants’ argument that the Court never expressly found that Plaintiffs were
 24   likely to succeed on the merits—also fails, clearly, by granting the TRO, the Court
 25   determined that Plaintiffs were likely to succeed on the merits.          (See TRO 5.)
 26   Likewise, the proceedings’ expedited nature is irrelevant to whether Plaintiffs were
 27   prevailing parties, Plaintiffs achieving a TRO on a necessarily abbreviated timeline is
 28   sufficient to create a “judicially sanctioned,” “material alteration in the legal

                                                  7
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 8 of 13 Page ID #:894




  1   relationships between the parties.” Int’l Refugee Assistance Project v. Kelly, 2017
  2   WL 3263870, at *4 (C.D. Cal. July 27, 2017) (determining plaintiffs as the prevailing
  3   party even though TRO was issued on the same day that the TRO motion was made).
  4         Finally, Defendants’ attempt to attribute adoption of Plaintiffs’ requested
  5   changes to their uncoerced decision-making—is contrary to the record. Plainly, the
  6   TRO, the Court-ordered extensions, and litigation necessitating Plaintiffs’ fees, while
  7   the TRO was in effect, make clear that Court involvement, not Defendants’ discretion,
  8   produced the changes that resulted in voluntary dismissal. Higher Taste, Inc., 717
  9   F.3d at 717 (“The defendant’s action in rendering the case moot ensures that the
 10   [preliminary] injunction’s alteration of the parties’ legal relationship will not be
 11   undone by subsequent rulings in the litigation.”); see also Int’l Refugee Assistance
 12   Project, 2017 WL 3263870, at *4 (“[T]hat [the government] retained discretion” to
 13   implement immigration policies following temporary restraining order “does not mean
 14   that Petitioners cannot be the prevailing party.”).
 15         Hence, Plaintiffs were prevailing parties under the EAJA.
 16   B.    Substantially Justified Position
 17         Defendants bear the burden to establish that their position, which includes both
 18   their underlying conduct and arguments during litigation, was substantially justified
 19   under the “totality of the circumstances.”        Gutierrez, 274 F.3d at 1259.     The
 20   underlying conduct here is primarily Defendants’ decision to hold hundreds of civil
 21   immigration detainees for approximately two weeks without access to counsel. (TRO
 22   6 (“[T]he parties do not dispute that many of the detainees were without access to
 23   legal communication for as many as 9 to 13 days, possibly longer in Castillo’s case.
 24   Defendants have made no representations regarding the status of removal proceedings
 25   for those detainees who have not had access to counsel.”).)
 26         Defendants do not and cannot dispute that holding civil immigration detainees
 27   incommunicado for such prolonged periods implicates due process concerns.
 28   Halvorsen v. Baird, 146 F.3d 680, 688 (9th Cir. 1998) (“There is a well established

                                                  8
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 9 of 13 Page ID #:895




  1   tradition against holding prisoners incommunicado in the United States.”) Instead,
  2   Defendants argue that circumstances at FCI Victorville delayed their ability to ensure
  3   due process, pointing to previously discussed measures taken in response to the
  4   Complaint and TRO. (Opp’n 5–7.) However, Defendants’ pre-litigation conduct
  5   necessitated this lawsuit, and their lack of progress, post-TRO, required protracted
  6   extension of the TRO until Defendants transferred all detainees, an action finally
  7   taken on the eve of potential injunctive relief. (See Hr’g Tr. 39.) (“I am going to be
  8   convinced that we’re going to make meaningful progress or I am going to draft and
  9   enter a preliminary injunction that, well, somebody’s not going to like.”)); see also
 10   (Status Report 14 (“In the event that the Court is inclined to grant Plaintiff a
 11   preliminary injunction based on this status report, Defendants request instead that the
 12   Court set this matter for hearing in 30 days…”).)
 13         Defendants’ assertion that confining detainees at a facility for convicted
 14   criminals complicated access to counsel does not justify Defendants’ position.
 15   Instead, it is an indictment of their decision to house them there in the first place.
 16   Colindres-Aguilar v. INS, 819 F.2d 259, 261 n.1 (9th Cir. 1987) (noting an
 17   immigrant’s right to counsel is a statutory right under 8 U.S.C. § 1362, as well as a
 18   right protected by the due process clause). This underlying action, alone, warrants a
 19   finding that Defendants’ position was not substantially justified, regardless of
 20   arguments made during litigation. United States v. Marolf, 277 F.3d 1156, 1163–64
 21   (9th Cir. 2002) (“A reasonable litigation position does not establish substantial
 22   justification in the face of a clearly unjustified underlying action.”) (citing Wilderness
 23   Soc’y v. Babbitt, 5 F.3d 383, 388–89 (9th Cir. 1993) (holding government was not
 24   substantially justified despite reasonable defense in litigation); Andrew v. Bowen, 837
 25   F.2d 875, 877–80 (9th Cir. 1988) (same)).
 26         The Court therefore concludes that Defendants have not established their
 27   position was substantially justified.
 28


                                                  9
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 10 of 13 Page ID #:896




  1   C.     Reasonable Attorneys’ Fees and Costs
  2          Plaintiffs seek $190,718.89 in fees and costs incurred from June 18, 2018
  3   through December 9, 2019, when Plaintiffs filed the Reply.1 (See Reply 8–12.)
  4   Plaintiffs seek enhanced rates for attorneys Arulanantham ($785 for 2018 and $810
  5   for 2019); Kaufman ($620 for 2018 and $645 for 2019); and Bitran ($450 for 2018
  6   and $480 for 2019) and statutory rates for the remaining attorneys. (Mot. 16 (citing
  7   28 U.S.C. § 2412(d)(2)(A)(ii)).) Defendants argue the underlying dispute was not
  8   complex and thus did not require the specialized skill necessary to justify enhanced
  9   rates. (Opp’n 8–9.)
 10          “The Ninth Circuit has specifically recognized that Mr. Arulanantham’s
 11   knowledge and skill warrant enhanced rates under the EAJA for his work litigating the
 12   constitutional rights of detained immigrants.”            Arroyo v. United States Dep’t of
 13   Homeland Sec., No. SACV 19-815 JGB (SHKx), 2020 WL 1228665, at *6 (C.D. Cal.
 14   Jan. 2, 2020) (citing Nadarajah v. Holder, 569 F.3d 906, 914 (9th Cir. 2009)). Here,
 15   as other instances recognized by the Ninth Circuit, counsels’ undisputed expertise on
 16   issues of statutory construction, detainee rights, and effective advocacy in this
 17   challenging context was needed to effectively pursue the emergency relief their clients
 18   obtained. Nadarajah, 569 F.3d at 915 (“Nadarajah has established and the record
 19   shows that… Arulanantham… possessed ‘distinctive knowledge’ and ‘specialized
 20   skill’ that was ‘needful to the litigation in question.’”) (citation omitted).
 21          Plaintiffs cite extensive evidence establishing the specialized expertise of
 22   Arulanantham, Kaufman, and Bitran, moreover, Defendants fail to rebut this evidence.
 23   Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008) (“The party
 24   opposing the fee application has a burden of rebuttal that requires submission of
 25   evidence ... challenging the accuracy and reasonableness of the ... facts asserted by the
 26   prevailing party in its submitted affidavits.”) (citations omitted).               For example,
 27
      1
       Defendants do not dispute Plaintiffs’ costs of $999.38, thus, the Court finds that these costs are
 28   well-documented, reasonable, and therefore shall be recovered. 28 U.S.C. § 2412(d)(1)(A).

                                                      10
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 11 of 13 Page ID #:897




  1   Defendants do not dispute Stanford Law Professor Jayashri Srikantiah’s evidence-
  2   based opinion that “this case would [not] have been successful without the particular
  3   knowledge and specialized skill that Mr. Arulanantham, Mr. Kaufman, and Ms. Bitran
  4   brought to this litigation.” (Decl. of Jayashri Srikantiah, ECF No. 52 ¶ 8.) They
  5   similarly do not dispute well-grounded evidence that the rates Plaintiffs seek are equal
  6   to market-based rates for comparable services. (See, e.g., Kaufman Decl. ¶¶ 32–34.)
  7   As such, the Court finds that Plaintiffs’ requested enhanced rates are reasonable and
  8   justified considering the expertise needed to effectively litigate Plaintiffs’ case.
  9         Defendants also object to Plaintiffs’ specific bills, claiming they are wasteful
 10   and redundant. (Opp’n 7–9.) Defendants argue that Ms. Bitran’s discussion of case
 11   issues with a Congressman is not recoverable, but Plaintiffs attest to the need for this
 12   discussion, which the Ninth Circuit has held that such expenses are recoverable.
 13   Gilbrook v. City of Westminster, 177 F.3d 839, 877 (9th Cir. 1999) (“Prevailing civil
 14   rights counsel are entitled to fees for ‘press conferences and performance of other
 15   lobbying and public relations work’ when those efforts are ‘directly and intimately
 16   related to the successful representation of a client.’”). The Court also finds that hours
 17   for “mass representation” and presentations that educated local immigration attorneys,
 18   about post-TRO practices for visiting FCI Victorville, are likewise “directly and
 19   intimately related to successful representation of” detainees. Id. These efforts were
 20   necessary to facilitate access to counsel. Id.
 21         Defendants further object to Ms. Bitran’s presence at the July 30, 2018 hearing,
 22   arguing that the presence of two attorneys was unnecessary given the hearing’s
 23   agenda. (Opp’n 9.) However, the Ninth Circuit has held that two attorneys attending
 24   an important hearing, such as the July 30, 2018 hearing, is not redundant. Probe v.
 25   State Teachers’ Ret. Sys., 780 F.2d 776, 785 (9th Cir. 1986) (“In an important class
 26   action litigation [], the participation of more than one attorney does not constitute an
 27   unnecessary duplication of effort.”).      Defendants’ unfounded argument is further
 28


                                                  11
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 12 of 13 Page ID #:898




  1   undermined by the presence of its own two attorneys at the same proceeding. (Reply
  2   10.)
  3          Defendants object to other various bills which Defendants perceive to be
  4   excessive given the purported lack of complexity involved in the tasks. (Opp’n 8–10.)
  5   For example, Defendants point to ten hours billed for the TRO, over thirty hours for a
  6   twelve-page brief, and five hours for Plaintiffs’ reply in further support of the motion
  7   that resulted in the TRO. (Opp’n 8–10.) There is insufficient evidence before the
  8   Court to find these hours excessive or redundant. Rutti v. Lojack Corp., No. SACV
  9   06-350 DOC (JCx), 2012 WL 3151077, at *2 (C.D. Cal. July 31, 2012) (“To reduce
 10   the number of hours worked, “it must appear that the time claimed is obviously and
 11   convincingly excessive under the circumstances.”) (citations omitted).          This is
 12   particularly true where, as here, the hours expended, and the proceedings’ hectic
 13   nature were necessitated by Defendants. Int’l Refugee Assistance Project, 2017 WL
 14   3263870, at *7 (“Petitioners’ ‘all hands on deck’ strategy was not only
 15   understandable, it was likely a necessity… The Court declines to penalize Petitioners
 16   for operating as they did within the rushed timetable Respondents created.”)
 17          Finally, Defendants object to the hours billed by Mr. Arulanantham, claiming
 18   the billing entries are ambiguous and the work unnecessary. (Opp’n 8 (citing bills for
 19   “warehousing,” habeas cases, “reinstatement,” conversations with Federal Public
 20   Defender and other attorneys).) In response, Mr. Arulanantham submitted a
 21   declaration establishing the background of each disputed bill, and why the work was
 22   necessary to prosecute Plaintiffs’ case. (See Decl. of Ahilan Arulanantham ¶¶ 5–9,
 23   ECF No. 61.) Because the Ninth Circuit instructs district courts to “defer to the
 24   ‘winning lawyer’s professional judgment as to how much time he was required to
 25   spend on the case,’” the Court finds that this declaration is sufficient to overrule
 26   Defendants’ objection. Costa, 690 F.3d at 1136 (citations omitted). Such deference is
 27   further supported by the excellent outcome that resulted from counsels’ zealous and
 28


                                                12
Case 5:18-cv-01317-ODW-KES Document 63 Filed 05/26/20 Page 13 of 13 Page ID #:899




  1   competent advocacy. Hensley, 461 U.S. at 435 (“Where a plaintiff has obtained
  2   excellent results, his attorney should recover a fully compensatory fee.”)
  3         Accordingly, the Court finds the request for $190,718.89 in fees and costs to be
  4   well-documented and reasonable.
  5                                    V.   CONCLUSION
  6         For the reasons discussed above, the Court GRANTS Plaintiffs’ Motion for
  7   Attorneys’ Fees. (ECF No. 49.) Plaintiffs’ counsels are awarded $190,718.89.
  8
  9         IT IS SO ORDERED.
 10
 11         May 26, 2020
 12                                ____________________________________
 13                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                 13
